COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

RODNEY PROFFER,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00095-CR

Appeal from the

County Criminal Court No. 1

of Denton County, Texas

(TC# CR-2008-07049-B)

MEMORANDUM OPINION

 Pending before the Court is a motion to dismiss filed by Appellant pursuant to Tex. R. App.
P.  42.2(a).  Appellant has personally signed the written motion to dismiss the appeal and has filed
it prior to our decision in the case.  Further, Appellant filed a duplicate copy of the motion with this
Court and that copy has been forwarded to the trial court clerk.  Because Appellant has established
compliance with the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.

						GUADALUPE RIVERA, Justice

May 19, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)